internal_revenue_service number release date index number -------------------------------- ------------- ------------------------ ---------------------------- ---------- ------------------------------- --------------- legend department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b01 plr-110539-10 date date taxpayer ------------------------------------------------------ -------------------------- state a partnership b c d e f g h i --------- ------- -------------------------------- -- -- ---- ---- --------- ---- ---- ---- dear -------------------- this is in response to your letter dated date and subsequent correspondence dated date and date submitted on behalf of taxpayer requesting a ruling that the tax loans as defined below qualify as real plr-110539-10 estate assets for purpose of sec_856 of the internal_revenue_code_of_1986 as amended the code facts taxpayer is a state corporation which intends to either elect to be treated as a real_estate_investment_trust a reit or merge with an existing corporation that will elect to be treated as a reit for federal_income_tax purposes taxpayer is in the business of making advances for the payment of real_property_taxes in the form of tax loans as described below currently taxpayer has a percent interest in partnership which holds tax loans through an entity that is disregarded for federal_income_tax purposes upon electing to qualify as a reit taxpayer or its successor will acquire a greater interest in partnership and partnership will remain in existence and will serve as its operating partnership counties municipalities school districts and other local divisions of state governments each a tax unit generally impose real_property_taxes on real_property located within their jurisdictions in an amount from b percent to c percent of the assessed value of the real_property these tax units often depend on real_property_taxes to provide their principal source of funding the principal mechanism available to a tax unit for collecting real_property_taxes and related interest penalties and fees the tax_liability is a tax_lien generally if the tax is not paid_by a due_date a statutory lien is created in favor of the tax unit on the real_property that is senior in priority a super priority lien to a lien held by the first mortgage holder in some states the owner of real_property the owner can resolve a tax_liability with the assistance of a third party such as the taxpayer that advances funds to the tax unit on behalf of the owner in the amount of the tax_liability tax loan the owner gradually repays the tax loan to the taxpayer with interest an owner can apply for a tax loan from the taxpayer by filling out an application and supplying materials that are similar to those required to apply for a typical real_estate loan if the taxpayer approves the tax loan the owner signs and delivers a note a note to the taxpayer reflecting the amount of the tax loan the note provides for a fixed rate of interest generally from d percent to e percent and matures at the end of a fixed period generally f to g years the owner also signs a deed_of_trust a deed_of_trust and an affidavit authorizing the transfer of a lien on the real_property from the tax unit the taxpayer then pays the amount of the tax_liability to the tax unit on behalf of the owner as security the tax unit signs a document transferring its super priority lien on the real_property to the taxpayer the tax_lien transfer the deed_of_trust and tax_lien transfer are then recorded in the local land records plr-110539-10 taxpayer represents that there are many safeguards in place to ensure that the tax loan is adequately secured_by real_property first state law provides that the tax loan has priority over any mortgage loans previously recorded against the real_property including first lien mortgages second the taxpayer cannot make a tax loan in an amount exceeding the tax_liability and related closing costs such as inspections credit reports legal fees courier fees inspection fees origination fees etc related costs the entire amount of the tax loan must be used to pay the tax_liability and related costs third the taxpayer gathers information about the owner and the value and condition of the real_property to determine whether the real_property will provide sufficient collateral for the tax loan fourth the taxpayer only makes tax loans when certain underwriting criteria are satisfied such criteria include the owner’s credit worthiness and the real property’s value and condition the taxpayer generally avoids making a tax loan in excess of h percent of the appraised value of the real_property taxpayer also represents that it will never make a tax loan in excess of i percent of the appraised value of the real_property finally the super priority lien on the real_property enables the taxpayer to foreclose upon the real_property law and analysis sec_856 of the code defines the term real_estate_assets in part to mean real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits sec_856 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 of the income_tax regulations the regulations provides that the term real_estate_assets means real_property interests in mortgages on real_property including interests in mortgages on leaseholds of land or other improvements thereon and shares in other qualified reits sec_1_856-3 provides that interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon under sec_1_856-3 of the regulations a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets is determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross plr-110539-10 income of the partnership retain the same character in the hands of the partners for all purposes of sec_856 the legislative_history underlying the reit asset test in sec_856 indicates that the test is designed to give assurance that the bulk of the trust's investments are in real_estate h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 in the instant case taxpayer or a successor_corporation through partnership and its disregarded_entity will hold tax loans that are secured_by a super priority lien on the owners’ real_property the taxpayer’s tax loans arise through an agreement between the taxpayer and the owner with respect to real_property in addition to authorizing a tax_lien transfer the owner transfers a note and a deed_of_trust for the benefit of taxpayer in exchange for the relevant tax loan the tax_lien transfer note and deed_of_trust attach a super priority lien on the real_property securing the tax loan accordingly a tax loan is secured_by an interest in the underlying real_property as the tax loans are fully secured_by real_property they qualify as real_estate_assets within the meaning of sec_856 and sec_1_856-3 conclusion based on the facts as represented we rule that the tax loans qualify as real_estate_assets within the meaning of sec_856 of the code except as specifically ruled upon above we express no opinion on the federal tax consequences of the transactions described above under any other provisions of the code and regulations additionally we express no opinion on the valuation of any real_property securing a tax loan and whether any_tax loan is fully secured_by real_property in particular no opinion is expressed concerning whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely richard lafalce_______ richard lafalce assistant to the branch chief branch office of associate chief_counsel financial institutions products
